DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/01/2021 has been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment. In regards to the amendments of claim 1, in further view of Miyashita (2012/0230581 A1), Miyashita teaches arranging the virtual information using the relative distance from the information processing apparatus (10) or the absolute position of a GPS, in order to adjust the virtual information to appropriate dimensions and also arrange the same at an appropriate position based on the scale of the three-dimensional space [0066]. Bilbrey further teaches overlaying the information layer within a 3D perspective view of the live video [0022, Fig. 1C]. The information layer can be overlaid on the perspective view and aligned without having to re-perform object recognition using data output from onboard motion sensors, such as motion sensors that can be used to determine current video camera view angles relative to a reference coordinate frame and then use the view angles to redraw the information layer over the perspective view [0022]. Bilbrey further 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (2002/0120475 A1) in view of MIYASHITA et al. (2012/0230581 A1) and BILBREY et al. (2011/0164163 A1).

RE claim 1, Morimoto teaches a method/system for arranging shipment [abstract] by a carrier [0034]. With reference to Fig. 1A, carrier (30) is configured with a memory (60) that is configured to store electronic data [0036]. Memory (60) may be a barcode (said marker) sticker affixed to the container and/or carrier (said carrier) [0037-0039]. The memory device may store digital images of the items being shipped [0042]. With reference to Fig. 7, the container may be visually inspected for damage, such as using digital cameras to take pictures of the container and/or goods within the container to verify their condition (said image of the item being previously captured at a point during transportation of the item by a carrier). These digital image files may be appended to the data file and transmitted to the central server (90) [0082]. System (350) includes a display device (354) [0105] to display information related to the barcode.
	Morimoto teaches the limitations of claim 1 with the exception of
identifying a marker in a field of view of a user computing entity;Bilbrey teaches a system/method for identifying one or more objects in a live video. An information layer can be generated related to the objects [abstract] with the use of device (100) [0014, Fig. 1A]. A barcode (112) (said marker) can be identified by an image processor of device (100) and be used to retrieve a predefined information layer [0019]. One example of device (100) (said user computing entity) is a tablet with a touch sensitive surface (102) and a camera [0014].
generating a request for the image of the item based on identifying the marker;A barcode (112) (said marker) can be identified by an image processor of device  (said generating a request for the image [0019].
receiving the image of the item; andA predefined information layer can be retrieved [0019].
generating, at the user computing entity, an augmented reality display layer comprising the image of the item superimposed over a real world background, A predefined information layer can be retrieved [0019].The information layer can include a variety of information from a variety of local or network information sources, such as images [0020]. A shown in Figs. 1B, the annotations can be displayed within live video [0017].
It would have been obvious before the effective filing date of the claimed invention to superimpose information when the barcode is scanned, such as the images in the carriers of Morimoto, as taught by Bilbrey, in order to provide further information. In the situation of the carriers of Morimoto, it provides a means of displaying to the user, the contents of the carrier without unpacking the carrier. This can save time and energy, while further verifying the contents.
Morimoto in view of Bilbrey teaches the limitation of claim 1 with the exception of the image of the item being proportionally dimensioned relative to the real world background based on a location and an orientation of the item at the point during transportation, wherein the proportional dimensions of the image of the item when superimposed are determined from a set of dimensions of the item.
the image of the item previously captured) [0047]. The space analysis unit (154) analyzes the structure of the real world image as a three-dimensional space provided by the image acquisition unit (152) [0048]. Virtual information to be overlaid on the real-world image and the actual size of the virtual information are stored in association with each other in the storage unit (154) (said set of dimensions of the item) [0049]. As shown in Fig. 5, virtual information (401) and a size (400) of the virtual information are stored in association together. The virtual information (401) may include identification information for identifying the virtual information [0049]. As shown in Fig. 4, scale reference detection unit (158) has a function of detecting the length in the three-dimensional space of an object which is included in the real-world image and which is to be the scale reference [0051]. This is used to determine the scale based on the calculation by the scale determination unit (160) [0057]. The virtual information arrangement unit (162) has a function of arranging, in the real-world image, virtual information whose size has been adjusted according to the determined scale (said the image of the item being proportionally dimensioned relative to the real world background) [0064]. The image generation unit (164) has a function of overlaying, on a real-world image, the virtual information arranged by the virtual information arrangement unit (162), and generating an augmented reality display layer comprising the image of the item superimposed over a real world background) [0067]. The image output unit (166) has a function of outputting an image provided by the image generation unit (164) to a display [0068]. Additionally, Miyashita teaches scaling the virtual information based on the comparison of other objects within the scene, as taught above [0051]. Furthermore, as shown in Fig. 2, virtual information (531) is of dimensions that are in accordance with the height of a person (533) in the real-world image, and virtual information (532) is of dimensions that are in accordance with the depth of the three-dimensional space. In this manner, the information processing apparatus (10) is capable of overlaying virtual information of a size that is suitable for the scale of the real-world image, and further, of overlaying virtual information of a size suitable for the depth of the three-dimensional space of the real-world image [0036]. Miyashita teaches arranging the virtual information using the relative distance from the information processing apparatus (10) or the absolute position of a GPS, in order to adjust the virtual information to appropriate dimensions and also arrange the same at an appropriate position based on the scale of the three-dimensional space [0066]. Therefore, Miyashita teaches using the location and orientation of the item in order to proportionally dimension the image with the real world.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to scale the information layer of Morimoto in view of Bilbrey with the real world background, as taught by Miyashita. The method/system of Miyashita provides a means for properly scaling the information layer of Morimoto in view of 
	As taught above, Miyashita teaches arranging the virtual information using the relative distance from the information processing apparatus (10) or the absolute position of a GPS, in order to adjust the virtual information to appropriate dimensions and also arrange the same at an appropriate position based on the scale of the three-dimensional space [0066]. Bilbrey further teaches overlaying the information layer within a 3D perspective view of the live video [0022, Fig. 1C]. The information layer can be overlaid on the perspective view and aligned without having to re-perform object recognition using data output from onboard motion sensors, such as motion sensors that can be used to determine current video camera view angles relative to a reference coordinate frame and then use the view angles to redraw the information layer over the perspective view [0022]. Bilbrey further includes accelerometers and GPS within the system in order to derive positioning information of the device (400) [0041]. Therefore, in the combined invention, an accelerometer can be used to ensure the image of the item is properly displayed in regards to the orientation of the point of view of the user computing entity based on the entity’s angle recorded by the accelerometer (said location of the item is determined from accelerometer data of the user computing entity).

RE claim 3, Morimoto teaches receiving GPS coordinates corresponding to the powered asset;powered asset) in real time (said [0041]. 
	Bilbrey also teaches receiving GPS coordinates corresponding to the powered asset such that the device can receive GPS coordinates of the field of view [0031]. The GPS coordinates and object recognition can be used to annotate the live scene, such as Fig. 2A [0031]. 
	However Morimoto fails to teach determining a distance between the user computing entity and a powered asset, based at least in part on the marker in the field of view. In further view of Miyashita, Miyashita teaches arranging the virtual information using the relative distance from the information processing apparatus (10) or the absolute position of a GPS, in order to adjust the virtual information to appropriate dimensions and also arrange the same at an appropriate position based on the scale of the three-dimensional space (said determining, based on the distance and the GPS coordinates, the location and the orientation of the item superimposed over the real world background) [0066]. It would have been obvious before the effective filing date of the claimed invention that Miyashita is determining the distance between the user and an object in order to scale the virtual information appropriately as taught above. In the combined invention, the object in use would be the carrier of Morimoto. Furthermore, the carrier has a barcode in which the user scans to obtain the information layer as modified by Bilbrey (said based at least in part on the marker in the field of view).
	The same motivation to combine as taught in claim 1 is incorporated herein.

RE claim 7, Morimoto teaches an apparatus comprising a display, at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: Fig. 11, computer system (350) includes CPU (352) with associated memory medium (360), where memory medium may store program instructions executable by CPU (352) [0105-0107]. 
identify a marker on a powered asset, the marker identifying the powered asset;Morimoto teaches a method/system for arranging shipment [abstract] by a carrier [0034]. With reference to Fig. 1A, carrier (30) is configured with a memory (60) that is configured to store electronic data [0036]. Memory (60) may be a barcode sticker (said marker on powered asset) affixed to the container and/or carrier (said powered asset) [0037-0039]. The memory device may store digital images of the items being shipped [0042].
receive an image of an item associated with the powered assetThe information may be read by a barcode scanner [0038]. As taught above, the memory device may store digital images of the items being shipped [0042]. It would have been obvious before the effective filing date of the claimed invention to that since the barcode scanner can be scanned to retrieve information, and since the memory can store the digital images, the images of the items within the container would be retrieved when the barcode is scanned.the image of the item being previously captured at a point during transportation of the item by a carrier; and image of the item being previously captured at a point during transportation of the item by a carrier). These digital image files may be appended to the data file and transmitted to the central server (90) [0082].
However, Morimoto fails to teach
generate an augmented reality display layer comprising the image of the item superimposed over a real world backgroundBilbrey teaches a system/method for identifying one or more objects in a live video. An information layer can be generated related to the objects [abstract] with the use of device (100) [0014, Fig. 1A]. A barcode (112) (said marker) can be identified by an image processor of device (100) and be used to retrieve a predefined information layer (said augmented reality display layer) [0019]. The information layer can include a variety of information from a variety of local or network information sources, such as images [0020]. A shown in Figs. 1B, the annotations can be displayed within live video (said image superimposed over a real world background) [0017].
It would have been obvious before the effective filing date of the claimed invention to superimpose information when the barcode is scanned, such as the images in the carriers of Morimoto, as taught by Bilbrey, in order to provide further information. In the situation of the carriers of Morimoto, it provides a means of displaying to the user, the 
Furthermore, Morimoto in view of Bilbrey fails to disclose
the image of the item being proportionally dimensioned relative to the real world background based on a set of dimensions and a location that were determined for the item from the image captured at the point in time during transportation of the item by the carrier.Miyashita teaches a system/method for capturing and analyzing real-world images for properly scaling object in 3D space [abstract]. As shown in Fig. 1, information processing terminal is provided with a display device, such as a mobile phone [0031]. Virtual information that is to be overlaid on a real-world image is registered in the information processing apparatus (10) [0031]. With reference to Fig. 4, the image acquisition unit (152) captures a real-world image [0047]. The space analysis unit (154) analyzes the structure of the real world image as a three-dimensional space provided by the image acquisition unit (152) [0048]. Virtual information to be overlaid on the real-world image and the actual size of the virtual information are stored in association with each other in the storage unit (154) (said based on a set of dimensions and location) [0049]. As shown in Fig. 5, virtual information (401) and a size (400) of the virtual information are stored in association together. The virtual information (401) may include identification information for identifying the virtual information [0049]. As shown in Fig. 4, scale reference detection unit (158) has a function of detecting the length in the three-dimensional space of an object which is included in the proportionally dimensioned relative to the real world background based on a set of dimensions and location) [0057]. The virtual information arrangement unit (162) has a function of arranging, in the real-world image, virtual information whose size has been adjusted according to the determined scale (said the image of the item being proportionally dimensioned relative to the real world background) [0064]. The image generation unit (164) has a function of overlaying, on a real-world image, the virtual information arranged by the virtual information arrangement unit (162), and generating a two-dimensional output image (said generating an augmented reality display layer comprising the image of the item superimposed over a real world background) [0067]. The image output unit (166) has a function of outputting an image provided by the image generation unit (164) to a display [0068]. As taught above, Miyashita teaches scaling the virtual information based on the comparison of other objects within the scene, as taught above [0051]. Furthermore, as shown in Fig. 2, virtual information (531) is of dimensions that are in accordance with the height of a person (533) in the real-world image, and virtual information (532) is of dimensions that are in accordance with the depth of the three-dimensional space. In this manner, the information processing apparatus (10) is capable of overlaying virtual information of a size that is suitable for the scale of the real-world image, and further, of overlaying virtual information of a size suitable for the depth of the three-dimensional space of the proportionally dimensioned … based on location that were determined for the item) [0066]. Thus, as the user provides the real world view of the user (said during transportation of the item by the carrier), the overlay of the virtual item is properly superimposed (said the image of the item being proportionally dimensioned … based on … dimensions and a location that were determined for the item from the image captured at the point in time during transportation of the item by the carrier).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to scale the information layer of Bilbrey as combined with Morimoto, with the real world background, as taught by Miyashita. The method/system of Miyashita provides a means for properly scaling the information layer of Bilbrey as combined with Morimoto, when the scale of the space of the captured real-world image is unknown [Miyashita: 0004-0005], in order to give a realistic view of the virtual and real world co-existing together.

RE claim 13, claim 13 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Morimoto 

RE claim 18, Morimoto teaches the marker is identified in response to an occurrence of a trigger. Morimoto teaches the memory (60) may be a barcode sticker (said marker on powered asset) affixed to the container and/or carrier (said powered asset) [0037-0039] where information may be read by a barcode scanner (said marker identified in response to an occurrence of a trigger) [0038]. 

RE claim 19, Morimoto teaches memory (60) includes a GPS [0041] to track the container/carrier (said powered asset) in real time [0041]. The memory (60) can be scanned to provide additional information about the container/carrier [0038], such as images of the contents [0042].
Bilbrey also teaches using GPS [0031]. Bilbrey teaches providing the information layer (said augmented reality display layer) that can include images [0017]. As shown in Fig. 1B, annotations can be displayed proximate to their corresponding objects in live video (104) (said indicates a location of the item in the powered asset) [0017]. 
It would have been obvious before the effective filing date of the claimed invention to display the generated augmented reality display layer of Bilbrey so that the annotation indicates a location of the item in the powered asset of Morimoto in order for the user to understand the location of the item without unpacking the container/carrier.

RE claim 20, Morimoto storing information relating to handling procedures. The memory (60) may be configured to store origination information and final destination information for carrier (30) [0037]. With reference to Fig. 4, the data stored in memory can also include any special shipping instructions, and item handling [0060].
	Bilbrey is relied upon as teaching the art of generat[ing] augmented reality display layer. Bilbrey teaches the augmented information layer can comprise any type of information that includes text, images, or references to other information (e.g., links) [0017]. 
Therefore, in the combined invention, the information layer as modified by Bilbrey would include the item handling and/or special shipping instructions stored with memory (60), i.e., barcode. The same motivation to combine as taught in claim 7 is incorporated herein.

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (2002/0120475 A1)in view of MIYASHITA et al. (2012/0230581 A1) and BILBREY et al. (2011/0164163 A1) as applied to claim 1, and in further view of Goodrich “Accelerometers: What They Are & How They Work”.

RE claim 2, Morimoto teaches wherein the marker is selected from a group consisting of a barcode.
Memory (60) may be a barcode sticker (said marker on powered asset) affixed to the container and/or carrier (said powered asset) [0037-0039]. Bilbrey also teaches using a barcode to retrieve an information layer [0019].
wherein the accelerometer data comprises bearing and pitch data of the item, and wherein the accelerometer data was derived from the user computing entity.
Bilbrey teaches overlaying the information layer within a 3D perspective view of the live video [0022, Fig. 1C]. The information layer can be overlaid on the perspective view and aligned without having to re-perform object recognition using data output from onboard motion sensors, such as motion sensors that can be used to determine current video camera view angles relative to a reference coordinate frame and then use the view angles to redraw the information layer over the perspective view [0022]. Bilbrey further includes accelerometers and GPS within the system in order to derive positioning information of the device (400) (said accelerometer data was derived from the user computing entity) [0041].
	Accelerometers are well known in the art as an axis-based motion sensor that can be used to determine the orientation of the device  [pg. 1 ¶1-2]. Dynamic accelerometers measure gravitational pull to determine the angle at which a device is tilted with respect to the Earth [pg. 2 ¶2]. Most smartphones typically make use of three-axis model [pg. 3 ¶2]. Thus, from the teachings of Goodrich, it would have been obvious before the effective filing date of the claimed invention that the accelerometer data within Bilbrey would comprise bearing and pitch data of the item in terms of the orientation of the computing entity (said wherein the accelerometer data comprises bearing and pitch data of the item).

RE claim 14, claim 14 recites similar limitations as claim 2 but in manufacture form. Therefore, the same rationale used for claim 2 is applied.

Claims 4-6, 9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (2002/0120475 A1)in view of MIYASHITA et al. (2012/0230581 A1) and BILBREY et al. (2011/0164163 A1) as taught in claims 1, 7, and 13, and in further view of WONG et al. (2013/0069985 A1).

RE claim 4, Morimoto teaches a computing system (350) to carry out the steps taught in claim 1 [0105]. Additionally, Morimoto teaches memory (60) may be configured to store origination information and final destination information for carrier (30) (said dispatch plan) [0037, 0060]. The system (350) includes a display device [0105] and can take on many different forms [0107]. However, Morimoto is not explicit to the different forms being the user computing entity comprising a wearable device. Wong teaches a wearable computing device that includes a head mounted display that provides a field of view. The HMD is operable to display image superimposed over the field of view [abstract, 0022].
	The combined invention of Morimoto in view of Bilbrey teaches scanning a barcode and overlaying an information layer on the real world display. It would have been obvious before the effective filing date of the claimed invention to substitute the display of Morimoto in view of Bilbrey with the HMD of Wong in order to provide a hands-free display for ease of viewing.

RE claim 5, in further view of Wong, Wong teaches the wearable device including the user computing entity is a head-mounted display. 
Wong teaches a wearable computing device that includes a head mounted display that provides a field of view. The HMD is operable to display image superimposed over the field of view [abstract, 0022]. The same motivation to combine as taught in the rationale of claim 4 is incorporated herein.

RE claim 6, Morimoto teaches wherein the user computing entity automatically detects the marker when the marker is in the field of view of a camera 
Morimoto teaches the information may be read by a barcode scanner [0038]. In further view of Bilbrey, Bilbrey teaches information layer can display annotations automatically [0017]. Barcode (112) can be identified by an image processor and used to retrieve a predefined information layer [0019].
As modified by Wong, Wong teaches field of view of a camera that is associated with the head-mounted display.
The HMD of Wong includes a camera configured to capture images that may be similar to the wearer’s field of view [0024]. The wearable computing device detects and identifies one or more target devices that are within the wearer’s environment using a barcode [0025]. The HMD may display one or more images to understand the target device by superimposing images over a defined area [0026].
	The same motivation to combine as taught in the rationale of claim 4 is incorporated herein.

RE claim 9, Morimoto teaches a computing system (350) to carry out the steps taught in claim 7 [0105]. The system (350) includes a display device [0105] and can take on many different forms [0107]. However, Morimoto is not explicit to the different forms being the apparatus comprises a head-mounted display.
	Wong teaches a wearable computing device that includes a head mounted display that provides a field of view. The HMD is operable to display image superimposed over the field of view [abstract, 0022]. Wong further teaches wherein the image of the item is superimposed on a see-through lens of the head-mounted display (see [0040] Wong, HMD (20) includes a see-through display).
	The combined invention of Morimoto in view of Bilbrey teaches scanning a barcode and overlaying an information layer on the real world display. It would have been obvious before the effective filing date of the claimed invention to substitute the display of Morimoto in view of Bilbrey with the HMD of Wong in order to provide a hands-free display for ease of viewing.

RE claim 15, claim 15 recites similar limitations as claim 4 but in manufacture form. Therefore, the same rationale used for claim 4 is applied.

RE claim 16, claim 16 recites similar limitations as claim 5 but in manufacture form. Therefore, the same rationale used for claim 5 is applied.

RE claim 17, claim 17 recites similar limitations as claim 6 but in manufacture form. Therefore, the same rationale used for claim 6 is applied.
Allowable Subject Matter
Claims 8 and 10-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference MORIMOTO (2002/0120475 A1) teaches a method/system for arranging shipment [abstract] by a carrier [0034]. With reference to Fig. 1A, carrier (30) is configured with a memory (60) that is configured to store electronic data [0036]. Memory (60) may be a barcode sticker affixed to the container and/or carrier [0037-0039]. The memory device may store digital images of the items being shipped [0042]. Morimoto further teaches storing information relating to handling procedures. The memory (60) may be configured to store origination information and final destination information for carrier (30) [0037]. With reference to Fig. 4, the data stored in memory can also include any special shipping instructions, and item handling [0060].
Reference MIYASHITA et al. (2012/0230581 A1) teaches a system/method for capturing and analyzing real-world images for properly scaling object in 3D space [abstract]. With reference to Fig. 4, the image acquisition unit (152) captures a real-world image [0047]. Virtual information to be overlaid on the real-world image and the actual size of the virtual information are stored in association with each other in the storage unit (154) [0049]. As shown in Fig. 5, virtual information (401) and a size (400) of the virtual information are stored in association together. The virtual information (401) may include identification information for identifying the virtual information [0049]. As shown in Fig. 4, scale reference detection unit (158) has a function of detecting the length in the three-dimensional space of an object which is included in the real-world 
Reference BILBREY et al. (2011/0164163 A1) teaches a system/method for identifying one or more objects in a live video. An information layer can be generated related to the objects [abstract] with the use of device (100) [0014, Fig. 1A]. A barcode (112) can be identified by an image processor of device (100) and be used to retrieve a predefined information layer [0019]. The information layer can include a variety of information from a variety of local or network information sources, such as images [0020]. A shown in Figs. 1B, the annotations can be displayed within live video [0017].

However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: determining the location corresponding to the point during transportation of the item based on a size and a location of the marker, as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
25 March 2021